Citation Nr: 0119150	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical stenosis with 
decompression laminectomy C3 through C7, claimed as residual 
of head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in November 1996.  This matter was previously before 
the Board, and was remanded in July 1998 and May 2000.  

The veteran in a statement dated in April 1997 appears to be 
raising the issue of service connection for arthritis of the 
arms.  This issue is referred to the RO for appropriate 
action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records reflect that the veteran 
sustained to injuries to his right shoulder.  In August 1994 
he was seen at the dispensary for pain in the right side of 
his neck and right shoulder.  He indicated that he hurt his 
neck.  Of record are two separation physical examinations, 
conducted on January 13 and March 7, 1965.  The veteran in a 
statement dated in March 2001, indicated that he was not 
examined on March 7, 1965 because he was on troop transport.  

The post service records show that the veteran received 
treatment during the 1990s for disabilities involving the 
cervical spine, including a cervical laminectomy.  The 
evidence reflects that the RO has requested the Social 
Security Administration (SSA) to furnish copies of the 
decision granting SSA benefits and the medical evidence on 
which the decision was based.  These records have not yet 
been received.

Service connection is in effect for post-traumatic 
degenerative joint disease of the right shoulder, rated as 20 
percent disabling.  In view of the proximity of this 
disability to the cervical spine, the Board finds that the 
issue of service connection for a cervical spine disability 
on a secondary basis has been raised.  This issue is 
considered to be part of the current claim and is properly 
before the Board for appellate consideration.

In view of these facts the Board is of the opinion that 
additional development is warranted

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the National 
Personnel Records Center (NPRC) to furnish 
a copy of the veteran's personnel records.

3.  The RO should again request the SSA to 
furnish a copy of the decision awarding 
disability benefits and copies of the 
records on which the decision was based.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disabilities involving the cervical spine.  
It is requested that the examiner obtain a 
detailed clinical history.  All testing 
and any specialized examinations deemed 
necessary should be performed.  The claims 
folder and a copy of this Remand are to be 
made available to the examiner in 
conjunction with the examination. 
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
disability diagnosed involving the 
cervical spine is related to service?  If 
no, whether it is as likely as not that 
any disability diagnosed involving the 
cervical spine was caused or is aggravated 
by his service connected right shoulder 
disability?  See Allen V Brown, 7 Vet. 
App. 430 (1995).

The examiner is informed that the veteran 
has questioned the validity of the March 
7, 1965 separation examination. A complete 
rational for any opinion expressed should 
be included in the examination report.

5.  Thereafter, the RO should readjudicate 
this claim, to include the issue of 
secondary service connection per 38 C.F.R. 
§ 3.310 (2000) and Allen V Brown, 7 Vet. 
App. 430 (1995).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



